Citation Nr: 1622509	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for benign prostatic hypertrophy due to herbicide exposure.


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in a January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board denied service connection for the disorders listed in the Introduction in a January 2009 rating decision.  The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In a December 2009 Order, the Court granted the motion, vacated the portion of the Board's January 2009 decision that denied entitlement to service connection for a bilateral shoulder disorder, a bilateral knee disorder, a back disorder, and benign prostatic hypertrophy, and remanded the issues to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
The Board remanded these issues to the RO via the Appeals Management Center (AMC) in June 2010 for further development consistent with the Joint Motion.  Thereafter, the RO continued the denial of each claim as reflected in the October 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for a bilateral knee disorder, a back disorder and benign prostate hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current bilateral shoulder disorder is not caused by or related to active military service.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to service connection claims for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA's duty to notify was satisfied by a letter dated in October 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, a VA examination and medical opinion dated in July 2015, private treatment records, Social Security disability records, and lay statements.

The July 2015 VA examination and medical opinion report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis with respect to the Veteran's bilateral shoulder disorder.  He provided a clear explanation based on the medical and lay evidence of record and general medical knowledge with respect to whether the Veteran's current bilateral shoulder disorder is related to active military service.  In light of the foregoing, the Board finds that the July 2015 VA examination is adequate for adjudication purposes.  

This issue was previously remanded in June 2010 in order to attempt to copies of any medical records from the appropriate Worker's Compensation Office and to obtain a VA examination for his bilateral shoulder disorder.  The RO sent a letter to the Headquarters of the California Workman's Compensation Division in August 2010 in an attempt to obtain any medical records in its possession.  The RO sent another request for records in January 2014.  The RO was notified in February 2014 that no records were found pertaining to the Veteran.  The RO sent a letter to the Veteran in April 2015 informing him that they had received a negative reply that no records were found from the California Division of Worker's Compensation.  The claims file also contains a VA examination report with respect to the Veteran's service connection claim for a bilateral shoulder disorder.  After reviewing the claims file, the examiner provided an opinion based on the evidence of record that adequately addressed the issues raised by the Board.  Accordingly, the Board finds that there has been substantial compliance with the June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis 

The Veteran claims that his current shoulder disorders are related to his active military service.  He contends that he originally injured his right shoulder after falling or jumping off of a seawall during service.  The Veteran also reported that he has had continuous or recurrent pain in the shoulder since discharge from service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities, such as in this case arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a bilateral shoulder disorder, the evidence of record must show that the Veteran currently has that disability.  A December 2005 VA treatment record documents that the Veteran's bilateral shoulder pain was diagnosed as bilateral tendinitis.  A VA examination dated in July 2015 shows that the Veteran also has a current diagnosis of bilateral acromioclavicular joint osteoarthritis.  Thus, there is medical evidence of a current diagnosis of a bilateral shoulder disorder.  

A review of the Veteran's service treatment records show that the Veteran did not complain of, receive treatment for, or receive a diagnosis of a shoulder disorder during active military service.  The Veteran's August 1971 separation examination reveals that the Veteran's upper extremities were evaluated as normal.

The first evidence of a shoulder problem was in October 2002 when the Veteran reported experiencing right shoulder pain.  A VA treatment record shows that the Veteran first complained of left shoulder pain in December 2005.  The record documented that the Veteran's left shoulder pain had been present for the last month or two.  The first medical evidence of a diagnosis of a shoulder disorder was in December 2005 when the Veteran was diagnosed with bilateral tendinitis, approximately 34 years after discharge from service.  The first medical evidence of a diagnosis of bilateral acromioclavicular joint osteoarthritis was in July 2015, approximately 44 years after service.  

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current bilateral shoulder disorder and his active military service.  In this regard, a July 2015 VA examiner determined that it is less than likely (less than 50 percent chance) that the Veteran's bilateral shoulder has a nexus to service.  The examiner noted that the Veteran's own account of his bilateral shoulder disorder was given full consideration.  He explained that both shoulders were the same on examination; however, the Veteran reported that only his right shoulder was injured during service.  He also explained that there could be no aggravation unless the arthritis was present early after the fall and the exit examination refutes that idea.  This medical opinion is persuasive and probative as the examiner reviewed the record and provided an explanation for his opinion based on the evidence of record and medical expertise.  The Board also finds it probative that the record does not contain any medical opinion from a medical professional indicating that the Veteran's current bilateral shoulder disorder is related to active military service.

The Board recognizes that the Veteran contends that he has had shoulder pain since discharge from active military service and that his current shoulder disorder is related to an injury that occurred during active military service.  The Veteran, as a lay person, is competent to report problems with his shoulder in service and continuous or recurrent shoulder problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  However, the Veteran is not competent to provide a medical opinion that his shoulder pain from service is related to his current diagnosis of bilateral tendinitis and/or bilateral acromioclavicular joint osteoarthritis or that his current bilateral shoulder disorders are related to active military service.  In this case, the diagnosis of bilateral tendinitis and bilateral acromioclavicular joint osteoarthritis cannot be made by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The current diagnosis of bilateral tendinitis and bilateral acromioclavicular joint osteoarthritis were based on interpretation of symptoms, and clinical and diagnostic tests, to include X-rays, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that his current bilateral shoulder disorder is related to an injury in service are not competent evidence.  The opinion provided by the medical professional in July 2015 outweighs the Veteran's opinion as to whether there is a relationship between his symptoms of bilateral shoulder pain, the current diagnoses of bilateral tendinitis and bilateral acromioclavicular joint osteoarthritis, and active military service.

In conclusion, the preponderance of the evidence shows that the Veteran's current bilateral shoulder disorder did not have its onset during active military or is otherwise related to active military service.  The probative evidence of record shows that the Veteran was not diagnosed with bilateral acromioclavicular joint osteoarthritis until 44 years after discharge from service and the competent medical opinion provides evidence against the claim that his current bilateral shoulder disorders are related to active military service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a bilateral shoulder disorder and service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.


REMAND

Regarding the Veteran's service connection claim for a bilateral knee disorder, the July 2015 VA examination shows that the Veteran was diagnosed with degenerative joint disease of the left knee in 2013 and he reported having a total left knee arthroplasty in July 2013.  These treatment records are not associated with the claims file.  Thus, the RO should attempt to obtain these records.  

Furthermore, the examiner provided a negative nexus opinion with respect to whether the Veteran's bilateral knee disorder is related to active military service.  As part of his rationale, he explained that both of the Veteran's knees are significantly worse in total than even the Veteran's credible history would suggest or support.  For service connection to be warranted it is not necessary that his service-connected disabilities be the sole cause of the disorders on appeal, only that they are a contributing factor.  Accordingly, the Veteran should be provided with another VA examination and opinion with respect to his service connection claim for a bilateral knee disorder.

The Veteran was provided with a VA examination in July 2015 with respect to his service-connection claim for a back disorder.  The examiner provided a negative opinion; however, the rationale was not very clear.  The examiner only noted that his rationale was based on the Veteran's service treatment records, exit examination, and that the Veteran's credible history does not support that the Veteran's back condition was caused by or aggravated by service and there is much more disease present than credible history would suggest.  Furthermore, the Veteran has indicated that his current back disorder is related to the documented pilonidal cyst and resulting low back pain in service.  The evidence shows that the Veteran was granted service connection for pilonidal cyst and related back problems (diagnosed at that time coccyalgia) in a September 1995 rating decision.  Thus, a medical opinion with respect to whether the Veteran's current back disorder is secondary to the Veteran's service-connected pilonidal cyst is necessary prior to adjudicating the claim.   

With respect to the Veteran's service connection claim for a prostate disorder, the Board remanded this issue to obtain a VA examination and opinion.  The Veteran was provided with a VA examination in July 2015.  The examiner determined that the Veteran's benign prostatic hypertrophy is less likely as not related to service to include herbicide exposure.  The examiner's rationale in support of his negative opinion with respect to whether the Veteran's current prostate disorder is related to exposure to herbicides was that it is not a presumptive condition associated with Agent Orange exposure.  The fact that the requirements of a presumptive regulation are not met does not preclude service connection by way of proof of actual direct causation.  Thus, another VA examination and opinion is necessary to determine whether it is at least as likely as not that the Veteran's benign prostatic hypertrophy is related to herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

2. After completing the foregoing and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a bilateral knee disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's degenerative joint disease, or any other knee disability found on examination at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service or is at least in part related to the Veteran's active military service.

The examiner should provide an explanation for all conclusions reached.  As part of his or her opinion, the examiner is asked to comment on the Veteran's statements of continuous or recurrent bilateral knee pain since discharge from active military service.  


3. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA examination for his service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's current back disorder is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the Veteran and his wife's lay statements that the onset of his back was during active military service and whether this back pain is at least as likely as not related to the Veteran's current back disorder(s).

b. If the answer to (a) is negative, then whether any current back disorder found on examination or in the claims file is at least as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected pilonidal cyst and related back problems (coccyalgia).  

The examiner should provide an explanation for all conclusions reached.

4. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to his service connection claim for a prostate disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's prostate disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include herbicide exposure

It would be helpful if the examiner could reference studies and/or medical articles as part of his or her opinion with respect to whether the Veteran's prostate disorder is related to herbicide exposure during service.  

5. Upon completion of the foregoing, readjudicate the Veteran's service connection claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


